Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25-27, 30, 31-32, 36-38, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 21-22, 30, 32, 36, and 38  
	The scope of the term “lower margin” is unclear, noting that a belt clamp is capable of being rotated (either when not in use, or many can be used upside down if desired), and no other parts are referred to as “upper” or “lower” to provide context for this location. It is unclear whether the term “lower margin” should be narrowly interpreted to refer to the side opposite the hinge, or if it should be broadly interpreted to encompass any margin of the structure (which makes the limitation virtually meaningless as they will inherently be displaced from at least one side). 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 21
	It is unclear whether the phrase “lower mechanism compartment” should be taken to require that the compartment be for holding the claimed locking mechanism, associated with the locking mechanism, if it encompasses any compartment capable of being used or associated with some kind of mechanism, or if it has some other scope.
	The phrase “wherein one of the inboard plate and outboard plate comprises a plurality of slots on the inboard plate for receiving the belt width adjustment bar, wherein the belt width adjustment bar further comprises” is unclear in scope, noting that the outboard plate cannot comprise slots on the inboard plate. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 22  
	It is unclear what the scope of the phrase “molded features” is, noting that molding is a common construction method usable with any material, and that the claim is an apparatus claim and not a product by process claim and so is not limited by the process used to create the product. As such, it is unclear what, if any, limitations the term “molded” adds to the claim.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 40  
	The claim includes a period at the end of line 4, and so it is unclear whether the remaining 4 lines are a typo or are meant to be part of the claim. For the purposes of Examination on the merits, Examiner takes the period to be a typo and to instead be a semi-colon and the remaining 4 lines to be part of the claim.
With Respect to Claims 23, 25-27, 31, and 37  
 	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #7,657,977 to Clifton (Clifton) and U.S. Patent #9,027,212 to Wu (Wu).
With Respect to Claim 21  
 	Terzuola discloses a belt clamp for securing a holster or accessories to a user's belt, the clamp comprising: an inboard plate (12) and an outboard plate (14) that are pivotally coupled at respective first ends at respective hinge portions; a spring biased locking mechanism (36, 38, 44, 46, noting the wings 28/30 that resiliently flex are a spring to the extent claimed and biases them into the locked configuration during use) configured to selectively and releasably connect a second end of the inboard plate to a second end of the outboard plate, a belt width adjustment bar (52, 58), wherein one of the inboard plate and outboard plate comprises a slot (54) for attaching the belt width adjustment bar, wherein the spring biased locking mechanism comprises at least two latching members (36/38 and/or 28/30) positionable between a latched position and an unlatched position, wherein the inboard plate has two locking posts (36/38) unitary with the inboard plate;  but does not disclose a plurality of slots on the inboard plate for receiving the belt width adjustment bar or wherein the belt width adjustment bar further comprises at least two spaced apart slot engaging members configured to be received in the plurality of slots, wherein the outboard plate has a lower mechanism compartment, wherein each of the at least two latching members is configured to be slidably moved between the latched position and the unlatched position; wherein the two locking posts are displaced from a lower margin of the inboard plate. -2-Application No. 17/501,176 Attorney Docket No.: P24019US04 
	However, Clifton discloses forming a similar belt width adjustment bar that comprises at least two spaced apart slot engaging members (26) configured to be received in the plurality of slots (25) on the inboard plate (see e.g. FIG. 18 and description).
	Wu discloses forming a similar locking mechanism for a belt clamp/clip using a latching member configured to be slidably moved between the latched and unlatched positions (see Fig. 11), and a locking post displaced from the lower margin of the inboard plate (FIG. 11), and wherein the outboard plate has a lower mechanism compartment (noting open space around the locking bar/post that receives the latch/hook, which is a compartment to the extent claimed, see FIGS. 2-3 and 11). 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Clifton, to replace the belt width adjustment bar and slot of Terzuola with the belt width adjustment bar and slots of Clifton, in order to allow for faster adjustment of the belt slot and adjustment without requiring a tool, to avoid potential sliding if the threaded fastener (56) comes loose, to avoid potential damage to the clamp/clip from overtightening the fastener (56), for the other benefits disclosed by Clifton for its structure, and/or as a mere substitution of one art known fastening structure for another.
	It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Wu, to replace the wing structure (30) of Terzuola with a sliding attachment structure like that of Wu (for clarity, the horizontal opening directionality of the posts remains the same as that of Terzuola, this merely replaces the squeeze wings with spring loaded sliding movement and an external actuator like 73), including the compartment structure surrounding the mechanism, in order to reduce the risk of breaking the release structure during use (as the sliding structure does not require force which bends a part into a different shape), and/or as a mere substitution of one art known movement mechanism for another; it would further have been obvious to locate the sliding structure on the outboard plate rather than the inboard plate in order to provide easier access to the actuation mechanism and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It would alternately have been obvious to also replace the horizontally moving flanges with vertically moving hooks and bars (specifically one bar per hook as the combination uses two hooks instead of only one) like that of Wu, in order to allow for a single actuation mechanism to operate both latches (e.g. a single bar connecting the two hooks), and/or as a mere substitution of one art known engagement structure for another.
With Respect to Claim 22  
The belt clamp of claim 21, wherein the compartment is defined by a containment portion of the outboard plate  comprising molded features (for clarity, although it is not clearly stated how the features are made, as this is an apparatus claim and not a product by process claim, it is Examiner’s position that this limitation is met by the features which are capable of being formed via molding) therein configured for constraining movement of the one or more latching members between the latched position and the unlatched position (noting paths shown for sliding movement of the bar, and an equivalent will be needed for the hook type latch), and wherein each of the at least two latching members is configured to be slidably moved between the latched position and the unlatched position, wherein the inboard plate has two locking posts (the flanges are locking posts; alternately the bar used for each per Wu are locking posts) unitary with the inboard plate; wherein the two locking posts are displaced from a lower margin of the inboard plate (per Wu).  
	Alternately, as to the features being molded, Wu discloses the use of plastic for its structure, and Examiner takes official notice that molding such as injection molding is a common art known formation method for plastic parts, and so it would have been obvious to one of ordinary skill in the art to form the parts via molding such as injection molding for the art known benefits of this construction method and/or as a mere selection of an art appropriate formation method to use.
With Respect to Claim 23  
The belt clamp of claim 22, further comprising a coil spring (65 per Wu, see e.g. FIG. 6) urging each of the at least two latching members to the latching position, and wherein the compartment is configured to substantially contain the at least two latch members and the coil spring (Wu FIG. 11, they are substantially within the compartment).  
With Respect to Claim 25  
The belt clamp of claim 21, wherein each of the at least two locking posts has a respective ramp at a distal end of each respective locking posts (Terzuol and Wu both show such ramps).  
With Respect to Claim 26  
The belt clamp of claim 21, wherein each of the respective hinge portions comprises at least one knuckle (18a/b and 22a-c).  
With Respect to Claim 27  
The belt clamp of claim 21, but does not disclose further comprising at least one marking display disposed on at least one of the inboard plate and the outboard plate, wherein the marking display comprises at least one marking matrix comprising recessed lines arranged in a seven-segment display configuration.  
However, the marking display as claimed is nonfunctional printed matter and so does not distinguish the claimed product from an otherwise identical prior art product. Examiner notes MPEP 2111.05(I)(B) indicating that where a product merely serves as a support for printed matter, no functional relationship exists, which is the case here (noting that the purpose of the marking display is to allow a user to mark/individualize the object as they see fit); see also MPEP 2112.01(III). As there is no functional relationship between the product and the associated printed matter. Examiner notes for clarity that although the claim indicates that the printed matter is “recessed lines” which are a physical structure required by the claims, there is no patentable distinction in how the printed matter is placed on the product (i.e. printed matter on a sticker on a product, printed matter made up of ink deposited on the product, or printed matter etched into the product are all printed matter regardless of the minor physical differences they make to the product in forming the printed matter). 
	Alternately, Examiner takes official notice that it is known in the art to add marking displays such as logos or other markings on structures in order to personalize them, and that it is known to form logos or similar personalized markings as/using recessed lines. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to add a marking display such as a logo or the like formed of recessed lines, in order to personalize the structure as desired. It is Examiner’s position that the particular shape of the marking display constitutes nonfunctional indicia and so does not patentably distinguish over the prior art (see above and MPEP 2111.05 and 2112.01(III)). 
Alternately, it would have been obvious to use recessed lines arranged in a seven-segment display configuration as a mere selection of an art appropriate display configuration, for aesthetic appeal, to divide the display area up for multiple such logos, and/or as doing so constitutes at most a mere selection of an art appropriate logo/personalization or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #9,027,212 to Wu (Wu).
With Respect to Claim 28  
Terzuola in view of Wu (see the rejection of claim 21 above for details of the combination, noting that claim 28 does not require the teachings of Clifton used in that rejection as it lacks the limitations related to Clifton) discloses a 
belt clamp for securing a holster or accessories to a user's belt, the belt clamp comprising: an inboard plate (12) and an outboard plate (14) each comprising a respective hinge portion at a respective first end (noting 18 and 22), the inboard plate and the outboard plate pivotally coupled at the respective first ends at the respective hinge portions; a spring biased locking mechanism (44/46 and 36/38 as modified to use the Wu sliding structure or alternately the Wu sliding structure but with two hooks and posts/rods) configured to selectively and releasably connect a second end of the inboard plate to a second end of the outboard plate; wherein the spring biased locking mechanism comprises two locking posts (post per Wu, see Fig. 11) on the inboard plate, and two opposed latching members (sliding hook per Wu, see FIG. 11) on the outboard plate, each latching member is configured to latchingly engage a locking post, and each latching member is further configured to be slidably moved between a latched position and an unlatched position (per Wu).  
With Respect to Claim 32  
The belt clamp of claim 28, wherein each locking post is unitary with the inboard plate and projecting in an outboard direction (i.e. it projects towards the outboard plate); and wherein each locking post is displaced from a lower margin of the inboard plate (per Wu) and wherein each locking post has a respective ramp at a distal end thereof (see Terzuola or Wu FIG. 11 showing the ramp on the locking post).  
With Respect to Claim 33  
The belt clamp of claim 28, but does not disclose further comprising at least one marking display disposed on at least one of the inboard plate and the outboard plate, wherein the marking display comprises at least one marking matrix comprising recessed lines arranged in a seven-segment display configuration.  
However, the marking display as claimed is nonfunctional printed matter and so does not distinguish the claimed product from an otherwise identical prior art product. Examiner notes MPEP 2111.05(I)(B) indicating that where a product merely serves as a support for printed matter, no functional relationship exists, which is the case here (noting that the purpose of the marking display is to allow a user to mark/individualize the object as they see fit); see also MPEP 2112.01(III). As there is no functional relationship between the product and the associated printed matter. Examiner notes for clarity that although the claim indicates that the printed matter is “recessed lines” which are a physical structure required by the claims, there is no patentable distinction in how the printed matter is placed on the product (i.e. printed matter on a sticker on a product, printed matter made up of ink deposited on the product, or printed matter etched into the product are all printed matter regardless of the minor physical differences they make to the product in forming the printed matter). 
	Alternately, Examiner takes official notice that it is known in the art to add marking displays such as logos or other markings on structures in order to personalize them, and that it is known to form logos or similar personalized markings as/using recessed lines. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to add a marking display such as a logo or the like formed of recessed lines, in order to personalize the structure as desired. It is Examiner’s position that the particular shape of the marking display constitutes nonfunctional indicia and so does not patentably distinguish over the prior art (see above and MPEP 2111.05 and 2112.01(III)). 
Alternately, it would have been obvious to use recessed lines arranged in a seven-segment display configuration as a mere selection of an art appropriate display configuration, for aesthetic appeal, to divide the display area up for multiple such logos, and/or as doing so constitutes at most a mere selection of an art appropriate logo/personalization or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #9,027,212 to Wu (Wu) as applied to claim 28 above, and further in view of U.S. Patent #7,555,817 to Hsu (Hsu), either alone or also in view of U.S. Patent #4,793,484 to Schoettle (Schoettle).
With Respect to Claim 29  
The belt clamp of claim 28, wherein each of the respective hinge portions comprises a plurality of knuckles, but does not disclose wherein at least one of the knuckles comprises a detent portion that provides a favored and an unfavored region in a range of motion of the inboard plate and outboard plate, wherein the detent portion comprises a nub extending in a direction parallel to a hinge axis of the respective hinge portions.  
However, Hsu discloses forming a hinge structure with a detent portion (222) on one hinge portion for mating with a mating detent on another portion (126) of the hinge structure, the detent portion (222) comprising a nub extending in a direction parallel to a hinge axis of the respective hinge portions to provide a favored and an unfavored region in a range of motion of the two plates of the hinge in order to secure the hinge in one of multiple desired positions. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hsu, to add mating detents to the knuckles of the hinge of the combinations, one of the detents being a nub (e.g. like protrusions 222), in order to secure the hinge portions together at one of multiple desired positions (e.g. holding it in the closed position to avoid inadvertent or overly rapid opening when the locking structure at the other end is unlocked, and/or to secure it in one or more open positions to avoid the clip structure falling into the closed position). For clarity, it is Examiner’s position that it would be obvious to either add a spacer like that taught by Hsu between the two knuckles to provide this benefit, or alternately to form both the nubs/protrusions and recesses on the knuckles in order to reduce the number of parts, provide for longer knuckles to provide a stronger hinge (i.e. adding a spacer would require making space for it), to simplify construction by using fewer parts, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).
Alternately, Schoettle discloses forming a hinge structure with integral mating detent structures on each portion of the hinge between two plates, one of which is a protrusion, which provides additional motivation for or evidence of the obviousness of integrally forming the nub/detent with one of the knuckles.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #10,684,094 to Shinkle (Shinkle) or over Shinkle in view of Terzuola.
With Respect to Claim 34  
Terzuola discloses a belt clamp for securing a holster or accessories to a user's belt, the belt clamp comprising: an inboard plate (12) and an outboard plate (14) each comprising a respective hinge portion at a respective first end (18 and 22), the inboard plate and the outboard plate pivotally coupled at the respective first ends at the respective hinge portions; -5-Application No. 17/501,176 Attorney Docket No.: P24019US04a locking mechanism (36/38 or 44/46) that selectively and releasably connects a second end of the inboard plate to a second end of the outboard plate; wherein one of the inboard plate and outboard plate comprises at least one rib (32), but does not disclose that the rib is ramped or wherein each ramped rib is configured to guide the user's belt during installation of the belt clamp onto the belt.  
	However, Shinkle discloses a belt clamp comprising an inboard and outboard plate comprising at least one ramped rib (65, noting ramp 77) configured to guide the user's belt during installation of the belt clamp onto the belt (capable of this use, see also Col. 14 Lines 26-29 for it’s purpose being to facilitate ingress into the belt passageway)
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Shinkle, to add a ramped surface (77) to the rib (32) of Terzuola, in order to facilitate ingress in to the belt passageway.
	Alternately, Shinkle discloses that its inboard and outboard plates may be permanently connected together or may be capable of being separated, and so it would have been obvious in view of the disclosure of Terzuola to add the hinge attachment and locking structure of Terzuola to the Shinkle structure, in order to allow for separation to allow insertion of the belt and locking to prevent accidental removale, for the other benefits disclosed by Terzuola for its structure, and/or as a mere substitution of one art known belt clamp structure for another.  
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #10,684,094 to Shinkle (Shinkle) or over Shinkle in view of Terzuola as applied to claim 34 above, either alone or further in view of U.S. Patent #9,027,212 to Wu (Wu).
With Respect to Claim 38  
The belt clamp of claim 34, further comprising at least one locking post unitary with the inboard plate and projecting in an outboard direction; wherein the at least one locking post is displaced from a lower margin of the inboard plate (it is Examiner’s position that Shinkle’s disclosure of the downwardly extending structure having the ramped surface 77 which is below the point of connection between the two plates indicates that the combination will produce a lower margin which is below the locking post(s) of/per Terzuola).
Alternately, it would have been obvious as part of the combination of Shinkle and Terzuola to have the locking post(s) be above the lower margin of the plate, in order to avoid them interfering with the bottom of the ramp structure, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04).   
Alternately, Wu discloses forming a locking structure including locking posts which are located displaced from a lower margin of the inboard plate, which provides additional evidence of the obviousness of and/or motivation for the modification to locate the locking post(s) displaced from the lower margin of the plate of the combination. 
 Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,145,169 to Terzuola (Terzuola) in view of U.S. Patent #10,684,094 to Shinkle (Shinkle) or over Shinkle in view of Terzuola as applied to claim 34 above, and further in view of U.S. Patent #8,584,319 to Ludin (Ludin).
With Respect to Claim 39  
The belt clamp of claim 34, wherein each of the respective hinge portions comprises a plurality of knuckles, but does not disclose wherein the plurality of knuckles of one of the inboard plate and the outboard plate comprises a unitary hinge pin, and wherein the unitary hinge pin is received in the plurality knuckles of the other of the inboard plate and outboard plate.  
However, Ludin discloses forming a hinge including a plurality of knuckles on each side of the hinge, wherein the plurality of knuckles of one of the inboard plate and the outboard plate has a unitary hinge pin, wherein the unitary hinge pin is received in the knuckles of the other of the inboard plate and outboard plate.
Parsons discloses forming a similar clamp with a hinge (24) having respective hinge portions each comprising a plurality of knuckles (see FIG. 3).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Ludin, to integrally form the hinge pin of Terzuola/the combination with one set of the knuckles of Terzuola/the combination, in order to provide a stronger connection between the pin and those knuckles, to allow for separation of the two plates without removing the hinge pin (e.g. to prevent potential loss of the hinge pin), as a mere substitution of one art known hinge structure for another, in order to reduce the number of parts required, and/or as doing so constitutes at most merely making integral which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 40  
The belt clamp of claim 34, wherein the plurality of knuckles of one of the inboard plate and the outboard plate has a unitary hinge pin, and wherein the unitary hinge pin is received in the knuckles of the other of the inboard plate and outboard plate (see the rejection of claim 39 above for details); but does not disclose further comprising at least one marking display disposed on at least one of the inboard plate and the outboard plate, wherein the marking display comprises at least one marking matrix comprising recessed lines arranged in a seven-segment display configuration.
However, the marking display as claimed is nonfunctional printed matter and so does not distinguish the claimed product from an otherwise identical prior art product. Examiner notes MPEP 2111.05(I)(B) indicating that where a product merely serves as a support for printed matter, no functional relationship exists, which is the case here (noting that the purpose of the marking display is to allow a user to mark/individualize the object as they see fit); see also MPEP 2112.01(III). As there is no functional relationship between the product and the associated printed matter. Examiner notes for clarity that although the claim indicates that the printed matter is “recessed lines” which are a physical structure required by the claims, there is no patentable distinction in how the printed matter is placed on the product (i.e. printed matter on a sticker on a product, printed matter made up of ink deposited on the product, or printed matter etched into the product are all printed matter regardless of the minor physical differences they make to the product in forming the printed matter). 
	Alternately, Examiner takes official notice that it is known in the art to add marking displays such as logos or other markings on structures in order to personalize them, and that it is known to form logos or similar personalized markings as/using recessed lines. It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to add a marking display such as a logo or the like formed of recessed lines, in order to personalize the structure as desired. It is Examiner’s position that the particular shape of the marking display constitutes nonfunctional indicia and so does not patentably distinguish over the prior art (see above and MPEP 2111.05 and 2112.01(III)). 
Alternately, it would have been obvious to use recessed lines arranged in a seven-segment display configuration as a mere selection of an art appropriate display configuration, for aesthetic appeal, to divide the display area up for multiple such logos, and/or as doing so constitutes at most a mere selection of an art appropriate logo/personalization or at most a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 25-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,147,360. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims are not identical in scope, all of the limitations of the claims are present in the claims of the ‘360 application and so all of the claims are obvious in view of those claims (see e.g. claim 1 of ‘360 recites a lower mechanism compartment similar to claim 30 of this application, claims 4-5 of ‘360 disclose using two locking posts and claim 8 discloses the latching member being slidable to engage the locking post(s), claim 12 discloses the locking posts being displaced from a lower margin of the inboard plate, claim 15 of ‘360 patent discloses a belt width adjustment bar with an engagement feature for attaching to slots similar to claim 21 of this application and also prongs and slots with web portions similar to claim 35 of this application).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734